Mason, J.
The charge of the court below was right. If the nature and tendency of the disease was such as to taint and affect the flesh of the entire animal in any degree, and this was known to the defendant, he was guilty of a misdemeanor in selling it to persons to be eaten by them ; for, if the unwholesome food may be injurious to the health of those who eat it, that is sufficient. It is not necessary that it actually should have proved injurious to the health of those who consumed it.
I am inclined to think, however, that the court below should have arrested the judgment, on the ground that the indictment fails to charge a criminal offence.
The security of the accused requires precision and certainty in a criminal pleading, and will not admit anything to be taken by intendment. (6 Metc., 264.) As I understand the law, to constitute the criminal offence of selling unwholesome meat it is necessary that it be sold for the food of man, or for his use as food; and it is necessaiy to aver in the indictment that the unwholesome article was sold for the food of man, or some other equivalent allegation, showing that it was sold for the use of a person or persons to be eaten as food. The indictment in the case at bar does not contain such an allegation. It alleges that the defendant did sell to divers citizens of the state, to the jurors unknown, divers to wit, five hundred pounds of beef as good and wholesome beef and food, and then and there delivered the same, &c. This is not an averment that it was sold for the use of any of these divers citizens as food, or that it was designed, either by the seller or buyer, that they should use it as food for themselves or in their families. • This indictment is not sufficient, in my judgment, to sustain the conviction. There is no averment that the beef was sold to these persons to be consumed as food, and consequently the indictment does not charge a criminal offence. (Moses v. *632Mead, 1 Denio, 387; 3 Maule & Sel., 11; 2 East P. C., 821; 4 Camp., 11; 3 John. Cas., 265, 267; The State v. Norton, 2 Ire., 40 ; 2 Hale P. C., 165.)
The judgment of the Court of Sessions should be reversed, and judgment on the verdict of conviction be arrested on this ground.